Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1.	Applicant’s election of Group 1, claims 1-5, and the species CLL-1, CD33, IL-15/IL-15 sushi and SEQ ID NO: 60 in the reply filed on November 10, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
2.	Claims 3-22 are pending. Claims 6-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
3.	Claims 3-5, 21 and 22 are currently under consideration. 
4. 	SEQ ID NO: 60 is free of prior art.  SEQ ID Nos: 1, 28, 34, 36, 40, 42, 50, and 52 were rejoined for examination.
Drawings
5.	The drawings are objected to because the descriptions of Figures 4, 6, 8, 11, 21, 22, 30, 32, 39, 40, 41, 43, 44, 47-49 and 60 refer to colored aspects of the drawings (blue, green, red, and yellow).  However, the drawings are not in color and colors in the drawings are not discernable. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 3-5, 21 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.
New claim 21 recites the limitation of “a nucleotide encoding a viral self-cleavage peptide”.  Support for this limitation is not found in the specification and claims as filed.
Applicant argues that that new claim 21 includes the subject matter of original claims 1 and 2. 
Original claims 1 and 2 do not teach any self-cleaving peptides.  Although the specification teaches: “The peptide self-cleavage peptides of the construct may include, but is not limited to, P2A, T2A, F2A and E2A” (see p. 61-lines 24-25), these few species of peptides do not provide support for the genus of “a nucleotide encoding a viral self-cleavage peptide”.  Thus, new claim 21, and claims depending therefrom, contain new matter.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7.	Claim 3-5, 21 and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 11-13 of co-pending Application No. 17/735,197 (reference application published as US 2022/0348633) in view of US 2016/0296562 A1 (Pulé et al Oct. 13, 2016), “Pulé”. 
The ‘197 claims are drawn to:
1. An engineered cell comprising: (i.) a first chimeric antigen receptor polypeptide comprising a first antigen recognition domain selected from the group consisting of CS-1, CD5, CD19, CD20, CD123, BCMA, CD38, CLL-1, and CD33; a first signal peptide; a first hinge region; a first transmembrane domain; a first co-stimulatory domain; and a first signaling domain; and (ii.) a second chimeric antigen receptor polypeptide comprising a second antigen recognition domain selected from the group consisting of CS-1, CD5, CD19, CD20, CD123, BCMA, CD38, CLL-1, and CD33; a second signal peptide; a second hinge region; a second transmembrane domain; a second co-stimulatory domain; and a second signaling domain; wherein the first antigen recognition domain and the second antigen recognition domain are different; wherein the first antigen recognition domain and the second antigen recognition domain each have a single antigen recognition domain; and wherein the engineered cell comprises an enhancer selected from the group consisting of IL-15/IL-15sushi, IL-15/IL-15 sushi anchor, 4-1BBL, and IL-15.
2. The engineered cell according to claim 1, wherein the engineered cell includes SEQ ID NO. 42 (a BCMA-CS1 cCAR polypeptide and IL-15/IL-15sushi); SEQ ID NO. 34 (a CD123-CD33 cCAR polypeptide and IL-15/IL-15sushi); SEQ ID NO. 60 (a CLL1-CD33 cCAR polypeptide and IL-15/IL-15sushi); SEQ ID NO. 40 (a BCMA-CD38 cCAR polypeptide, 4-1BBL and IL-15/IL-15sushi; SEQ ID NO. 18 (a CD5-CD38 chimeric antigen receptor polypeptide); SEQ ID NO. 42 (a BCMA-CS1 cCAR polypeptide and IL-15/IL-15sushi; SEQ ID NO. 34 (a CD123-CD33 cCAR polypeptide, and IL-15/IL-15sushi); SEQ ID NO. 36 (CD123-CLL1 cCAR polypeptide, and IL-15/IL-15sushi); SEQ ID NO. 28 (a CD20-CD19 cCAR polypeptide, and IL-15/IL-15sushi; SEQ ID NO. 52 (a CD20-CD19 cCAR polypeptide); SEQ ID NO. 1 (IL-21 anchor polypeptide); or SEQ ID NO. 50 (super2 polypeptide).
3. The engineered cell according to claim 1, wherein the enhancer is secreted by the engineered cell.
4. The engineered cell according to claim 1, wherein the engineered cell is an NK T cell, T cell, or NK cell.
5. The engineered cell according to claim 1, wherein the engineered cell comprises at least two enhancers.
11. A method of treating a cell proliferative disease comprising administering an engineered cell according to claim 1 to a patient in need thereof.
12. The method according to claim 11, wherein the cell proliferative disease comprises a t-cell malignancy, leukemia, or a lymphoma.
13. The method according to claim 11, wherein the engineered cell comprises NK T cell, T-cell, or NK cell.
SEQ ID NO: 60 of the ‘197 claims is identical to the instant claimed SEQ ID NO: 60. See Appendix. 
Although the ‘197 claims do not recite that the cells are “ex vivo”, product claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  See MPEP 2113 (I).  Thus, the T cells or NK cells of the ‘197 claims are the same as the claimed T cells or NK cells.
The ‘197 claims teach as set forth above, but does not teach a nucleotide encoding a viral self-cleavage peptide disposed between the first CAR and second CAR, under the transcriptional control of a single promoter.
Pulé teaches a cell which co-expresses a first chimeric antigen receptor (CAR) and second CAR at the cell surface, each CAR comprising : (i) an antigen-binding domain; (ii) a spacer (iii) a trans-membrane domain; and (iv) an endodomain wherein the antigen binding domains of the first and second CARs bind to different antigens, and wherein each of the first and second CARs is an activating CAR comprising an activating endodomain. See abstract and claims. 
Pulé teaches a single open reading frame provides both CARs with an in-frame viral FMD-2A self-cleaving protein sequence resulting in two proteins.  See ¶¶ [0023], [0308]-[0310], SEQ ID NO: 34, and Fig. 4.
It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of the ‘197 claims and Pulé express the first and second CAR of the ‘197 claims with a nucleotide encoding a viral self-cleavage peptide disposed between the first CAR and second CAR, under the transcriptional control of a single promoter because Pulé teaches that a single open reading frame for expression of two CARs with an in-frame viral FMD-2A self-cleaving protein sequence resulting in two proteins that are separately expressed at the cell surface is effective for expression of two CARs in a single cell. The single open reading frame for expression of two CARs would only require a single promoter to express the single protein.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
8.	No claims allowed.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J REDDIG whose telephone number is (571)272-9031. The examiner can normally be reached M-F 8:30-5:30 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PETER J REDDIG/Primary Examiner, Art Unit 1642                                                                                                                                                                                                        


Appendix
SEQ ID NO: 60 alignment
US-17-735-197-60
; Sequence 60, Application US/17735197
; Publication No. US20220348633A1
; GENERAL INFORMATION
;  APPLICANT: iCELL GENE THERAPEUTICS LLC
;  APPLICANT:MA, Yupo
;  TITLE OF INVENTION: COMPOUND CHIMERIC ANTIGEN RECEPTOR (cCAR) TARGETING MULTIPLE
;  TITLE OF INVENTION:ANTIGENS, COMPOSITIONS AND METHODS OF USE THEREOF
;  FILE REFERENCE: 2541-10
;  CURRENT APPLICATION NUMBER: US/17/735,197
;  CURRENT FILING DATE: 2022-05-03
;  PRIOR APPLICATION NUMBER: US 62/571,608
;  PRIOR FILING DATE: 2017-10-12
;  NUMBER OF SEQ ID NOS: 61
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 60
;  LENGTH: 1302
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Synthetic Sequence
US-17-735-197-60

  Query Match             100.0%;  Score 6894;  DB 8;  Length 1302;
  Best Local Similarity   100.0%;  
  Matches 1302;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DRTMALPVTALLLPLALLLHAARPDIQMTQSHKFMSTSVGDRVSITCKASQDVSTAVAWF 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DRTMALPVTALLLPLALLLHAARPDIQMTQSHKFMSTSVGDRVSITCKASQDVSTAVAWF 60

Qy         61 QQKPGQSPKLLIYSPSYRYTGVPDRFTGSGSGTDFTFTISSVQAEDLAVYYCQQLYSTPY 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 QQKPGQSPKLLIYSPSYRYTGVPDRFTGSGSGTDFTFTISSVQAEDLAVYYCQQLYSTPY 120

Qy        121 TFGGGTKLEIKGGGGSGGGGSGGGGSEVQLQQSGPELVKPGASVKMSCKASGYTFTDYYL 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 TFGGGTKLEIKGGGGSGGGGSGGGGSEVQLQQSGPELVKPGASVKMSCKASGYTFTDYYL 180

Qy        181 DWVKQSHGESFEWIGRVNPYNGGTIYNQKFKGKATLTVDKSSSTAYMDLNSLTSEDSAVY 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 DWVKQSHGESFEWIGRVNPYNGGTIYNQKFKGKATLTVDKSSSTAYMDLNSLTSEDSAVY 240

Qy        241 YCARDHYRYDPLLDYWGQGTTLTVSSTTTPAPRPPTPAPTIASQPLSLRPEACRPAAGGA 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 YCARDHYRYDPLLDYWGQGTTLTVSSTTTPAPRPPTPAPTIASQPLSLRPEACRPAAGGA 300

Qy        301 VHTRGLDFACDIYIWAPLAGTCGVLLLSLVITLYCRSKRSRLLHSDYMNMTPRRPGPTRK 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 VHTRGLDFACDIYIWAPLAGTCGVLLLSLVITLYCRSKRSRLLHSDYMNMTPRRPGPTRK 360

Qy        361 HYQPYAPPRDFAAYRSRVKFSRSADAPAYQQGQNQLYNELNLGRREEYDVLDKRRGRDPE 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 HYQPYAPPRDFAAYRSRVKFSRSADAPAYQQGQNQLYNELNLGRREEYDVLDKRRGRDPE 420

Qy        421 MGGKPQRRKNPQEGLYNELQKDKMAEAYSEIGMKGERRRGKGHDGLYQGLSTATKDTYDA 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 MGGKPQRRKNPQEGLYNELQKDKMAEAYSEIGMKGERRRGKGHDGLYQGLSTATKDTYDA 480

Qy        481 LHMQALPPRGSGATNFSLLKQAGDVEENPGPMALPVTALLLPLALLLHAARPMADYKDIV 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 LHMQALPPRGSGATNFSLLKQAGDVEENPGPMALPVTALLLPLALLLHAARPMADYKDIV 540

Qy        541 MTQSHKFLLVSVGDRVSITCKASQDVSTAVAWYQQKPGQSPKLLIYSASYRYTGVPDRFI 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 MTQSHKFLLVSVGDRVSITCKASQDVSTAVAWYQQKPGQSPKLLIYSASYRYTGVPDRFI 600

Qy        601 GSGSGTDFTLTISSVQAEDLADYFCQQHYSTPLTFGAGTKLEIKRGGGGSGGGGSGGGGS 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        601 GSGSGTDFTLTISSVQAEDLADYFCQQHYSTPLTFGAGTKLEIKRGGGGSGGGGSGGGGS 660

Qy        661 SGGGSEVQLKESGPGLVAPSQSLSITCTVSGFPLTSYGVSWVRQPPGKGLEWLGVIWGDG 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        661 SGGGSEVQLKESGPGLVAPSQSLSITCTVSGFPLTSYGVSWVRQPPGKGLEWLGVIWGDG 720

Qy        721 STNYHSALISRLSISKDNSKSQVFLKLNNLQTDDTATYYCARDTYYPYYAMDYWGQGTSV 780
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        721 STNYHSALISRLSISKDNSKSQVFLKLNNLQTDDTATYYCARDTYYPYYAMDYWGQGTSV 780

Qy        781 TVSSTTTPAPRPPTPAPTIASQPLSLRPEACRPAAGGAVHTRGLDFACDIYIWAPLAGTC 840
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        781 TVSSTTTPAPRPPTPAPTIASQPLSLRPEACRPAAGGAVHTRGLDFACDIYIWAPLAGTC 840

Qy        841 GVLLLSLVITLYCKRGRKKLLYIFKQPFMRPVQTTQEEDGCSCRFPEEEEGGCELRVKFS 900
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        841 GVLLLSLVITLYCKRGRKKLLYIFKQPFMRPVQTTQEEDGCSCRFPEEEEGGCELRVKFS 900

Qy        901 RSADAPAYQQGQNQLYNELNLGRREEYDVLDKRRGRDPEMGGKPQRRKNPQEGLYNELQK 960
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        901 RSADAPAYQQGQNQLYNELNLGRREEYDVLDKRRGRDPEMGGKPQRRKNPQEGLYNELQK 960

Qy        961 DKMAEAYSEIGMKGERRRGKGHDGLYQGLSTATKDTYDALHMQALPPRGSGEGRGSLLTC 1020
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        961 DKMAEAYSEIGMKGERRRGKGHDGLYQGLSTATKDTYDALHMQALPPRGSGEGRGSLLTC 1020

Qy       1021 GDVEENPGPMYRMQLLSCIALSLALVTNSGIHVFILGCFSAGLPKTEANWVNVISDLKKI 1080
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1021 GDVEENPGPMYRMQLLSCIALSLALVTNSGIHVFILGCFSAGLPKTEANWVNVISDLKKI 1080

Qy       1081 EDLIQSMHIDATLYTESDVHPSCKVTAMKCFLLELQVISLESGDASIHDTVENLIILANN 1140
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1081 EDLIQSMHIDATLYTESDVHPSCKVTAMKCFLLELQVISLESGDASIHDTVENLIILANN 1140

Qy       1141 SLSSNGNVTESGCKECEELEEKNIKEFLQSFVHIVQMFINTSSGGGSGGGGSGGGGSGGG 1200
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1141 SLSSNGNVTESGCKECEELEEKNIKEFLQSFVHIVQMFINTSSGGGSGGGGSGGGGSGGG 1200

Qy       1201 GSGGGSLQAPRRARGCRTLGLPALLLLLLLRPPATRGITCPPPMSVEHADIWVKSYSLYS 1260
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1201 GSGGGSLQAPRRARGCRTLGLPALLLLLLLRPPATRGITCPPPMSVEHADIWVKSYSLYS 1260

Qy       1261 RERYICNSGFKRKAGTSSLTECVLNKATNVAHWTTPSLKCIR 1302
              ||||||||||||||||||||||||||||||||||||||||||
Db       1261 RERYICNSGFKRKAGTSSLTECVLNKATNVAHWTTPSLKCIR 1302